Case 1:20-cv-00038-SEB-MJD Document 35 Filed 12/10/20 Page 1 of 3 PageID #: 104




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 CRAIG TIMOTHY SMITH,                          )
                                               )
                Plaintiff,                     )
                                               )
 v.                                            )      Case No.: 1:20-cv-00038-SEB-MJD
                                               )
 SHERIFF MATT MYERS, in his                    )
 official capacity and OFFICERS                )
 ROBINSON, MEGEL and BURKE,                    )
 individually,                                 )
                                               )
                Defendants.                    )

                              MOTION TO COMPEL DISCOVERY

        Come now defendants sheriff Matt Myers, in his official capacity, and officers Robinson,

 Megel, and Burke, individually, by counsel, and pursuant to Fed.R.Civ.P. 37(a) move the Court

 for an order compelling plaintiff Craig Smith to answer interrogatories and respond to the request

 for production. In support of their motion, defendants state the following.

        1.      On October 7, 2020, defendants served a request for production and interrogatories.

 Service was by mail to the address for Smith reflected on the Court’s docket.

        2.      Per Fed.R.Civ.P. 6(d), 33(b)(2)(A), and 34(b)(2), Smith’s response to this

 discovery was due November 10, 2020. To date defendants have not received either answers to

 interrogatories nor a response to the request for production.

        3.      Pursuant to Rule 37(a)(1), undersigned counsel certifies that on November 16,

 2020, the attached letter (exhibit A) was sent to Smith indicating his discovery responses were

 overdue and enclosing additional copies of the production request and interrogatories. In the letter

 counsel indicated that the discovery responses would need to be received by November 30, 2020
Case 1:20-cv-00038-SEB-MJD Document 35 Filed 12/10/20 Page 2 of 3 PageID #: 105




 to avoid court intervention and that if the discovery responses were not received by that date,

 counsel would file a motion to compel.

        4.      Pursuant to the Court’s order setting the pretrial schedule, the parties were to serve

 initial disclosures by October 9, 2020 [Doc. 34 at 1-2]. The order specifies the types of information

 and documents to be included in plaintiff’s initial disclosures. Defendants served their initial

 disclosures on October 9. To date Smith has not served initial disclosures.

        5.      Because Smith has failed to respond to discovery or serve initial disclosures,

 defendants respectfully request that the Court order Smith to respond to the discovery requests and

 serve initial disclosures within 10 days. The current discovery cut-off date is April 2, 2021.

 Defendants need Smith’s discovery responses and initial disclosures to schedule and prepare for

 Smith’s deposition and conduct any necessary follow-up discovery. The discovery responses and

 initial disclosures are needed to move this case forward.

                                               Respectfully submitted,

                                               STEPHENSON MOROW & SEMLER


                                                s/Rosemary L. Borek
                                               Rosemary L. Borek
                                               Attorney No. 20036-41
                                               Attorney for defendants,
                                               Sheriff Matt Myers in his official capacity,
                                               Sam Robinson, Dakota Megel and Dakota Burke




                                                  2
Case 1:20-cv-00038-SEB-MJD Document 35 Filed 12/10/20 Page 3 of 3 PageID #: 106




                                   CERTIFICATE OF SERVICE

          I hereby certify that on December 10, 2020, a copy of the foregoing was filed electronically.

 I further certify that a copy of this document was sent by U.S. Mail, postage-prepaid on the same

 date to the following:

          Craig Timothy Smith
          730 Schnier Drive
          #103
          Columbus, IN 47201


                                                         s/Rosemary L. Borek
                                                        Rosemary L. Borek

 STEPHENSON MOROW & SEMLER
 3077 East 98th Street, Suite 240
 Indianapolis, IN 46280
 Phone: 317-844-3830
 Fax: 317-573-4194
 Email: rborek@stephlaw.com
 20-7165/trw




                                                   3
